Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Argument
Applicant’s arguments, see page 6, filled on 3/01/2021, with respect to non-statutory obviousness-type double patenting rejection of claims 1-20 have been fully considered. Since Applicant request that the rejections to be held in abeyance until all others substantive issues have been resolved. The non-statutory obviousness-type double patenting rejection of claims 1-20 will be sustained.
Applicant’s arguments, see page 8, filled on 3/01/2021, with respect to 35 U.S.C. §103 rejection of claims 1-20 have been fully considered but are not persuasive.

Regarding claims 1, 8, and 14, applicant argues that “… The Examiner contends that Vrzic and Lee do not disclose that the second data, transmitted via the access node by using the second RAT, includes ta packet data unit (PDU) of the first RAT as a payload and type information indicating that the second data includes the PDU of the first RAT. 
Himayat describes type information, as simply bearer switching information, on the traffic split ratio between WLAN bearers (UE-WLAN bearers) and WWAN bearers (UE-eNB bearers). Specifically, Himayat describes the ratio of the traffic volume between WLAN bearers and WWAN bearers for controlling the traffic that is transmitted from the UE. 
Thus, the combination of cited references fails to disclose that first data is transmitted to the terminal by using the first RAT and second data is transmitted to the terminal via the access node by using the second RAT, after the terminal performs an association and the authentication with the access node based on the SSID and the information on the authentication, where the second data includes a PDU of the first RAT as a payload and type information indicating that the second data includes the PDU of the first RAT, as recited in amended Claim 1. Thus, amended Claim 1 is patentable over the combination of Vrzic, Lee, and Himayat. ….” on page 8. (Emphasis added).

In response to applicant’s argument, the examiner respectfully disagrees with the argument above. 
Firstly, Applicant mistakenly worded that “The Examiner contends that Vrzic and Lee do not disclose that the second data, transmitted via the access node by using the second RAT, includes ta packet data unit (PDU) of the first RAT as a payload and type information indicating that the second data includes the PDU of the first RAT”. According to OA dated 12/30/2020, Examiner stated that “The combined system of Vrzic and Lee does not explicitly disclose wherein the second data includes a packet data unit (PDU) of the first RAT as a payload and type information indicating that the second data includes the PDU of the first RAT”.
Secondly, Lee discloses, in last OA, “transmitting, to the terminal, first data by using the first RAT and second data via the access node by using the second RAT, after performs an association and the authentication with the access node based on the SSID and information on the authentication” (see pages 18-19 of last OA).
Also, below Fig. 2 and Paragraphs 65, 67, 71, 112 of Lee:



    PNG
    media_image1.png
    435
    540
    media_image1.png
    Greyscale

[0065] For another example, the AMS can instruct the association with the AP in such a manner that the AMS transmits a message for requesting the ABS to associate with the AP, and the ABS transmits a confirmation message for the request message. The request message can include a preferred AP's SSID, flow information to be transmitted to the secondary system, a preferred authentication scheme, etc.
[0067] The AMS performs the association with a specific AP (S252). In this case, the AMS transmits and/or receives an association request/response with respect to the specific AP.
[0071] If all procedures of the secondary system join ends, data for specific flow is transmitted and received via the secondary system (S260). Downlink (DL) data is subjected to IP flow mapping by the ABS so that it is transmitted to the AMS via the AP, and uplink (UL) data is transmitted via the WLAN.
[0112] When the multi-system AMS 510 performs data transmission via the secondary system, downlink (DL) data is subjected to IP flow mapping by the cellular network ABS 520 so that it is transmitted to the multi-AMS 510 via the WiFi AP 530, and uplink (UL) data is transmitted via the WLAN.

Lee teaches the ABS perform data communication (flow 0) in step S260 with AMS/terminal using the first RAT/cellular network and data communication (flow 1) in step S260 with AP_2/access node using the second RAT/WLAN, after the AMS performs the association with a specific AP (S252) based on the SSID and flow information according to an authentication scheme. This is exactly the claims 1, 8 and 14 recited.

Thirdly, in the last OA, in combination with Vrzic and Lee, Himayat taught, “wherein the second data includes a packet data unit (PDU) of the first RAT as a payload and a-type information indicating that the second data includes the PDU of the first RAT” (see Himayat, Fig. 3-8 and ¶¶  70-78).
Further, in Fig. 8-9 and Paragraph 90 of Himayat below:

    PNG
    media_image2.png
    454
    618
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    357
    665
    media_image3.png
    Greyscale

[0090] While the above description discusses using PDCP packets for WLAN control information, in some implementations, one or more other layers (or a layer between a standard layer) may be used to provide WLAN control information to a UE and/or to an eNB (e.g., an eNB of an integrated AP). For example, information may be provided, between the IP layer and the PDCP layer, for WLAN control information (referred to herein as "WLAN Tunneling Protocol" ("WLTP")). FIG. 9 illustrates an example packet 900, which includes a WLTP header and WLTP payload, and may be used to provide WLAN control information. As shown, packet 900 may include WLAN/WWAN headers 905, which may correspond to, for example, PHY and MAC header information (for WLAN), or PHY, MAC, RLC, and PDCP header information (for WWAN). 

In Fig. 8, the established WWAN bearer and WLAN bearer at Step 830, both of data structure illustrates an example of data Packet 900 as shown in Fig. 9. As of WLAN bearer of data packet 900, which includes a WLAN/WWAN headers 905, WLTP header 910 and WLTP payload 915, and may be corresponding to PDCP header information (for WWAN).

Further, Applicant argued that “Regarding Claims 3, 9-13, 15, and 16, Cho and Wang fail to provide any disclosure that remedies the deficiencies noted above. While not conceding the patentable of the dependent claims, per se, Claims 3, 9-13, 15, and 16 are also patentable for at least the reasons above. Accordingly, Applicants assert that Claims 2, 3, 8-13, 15, and 16 are allowable over Vrzic, Lee, Ozturk, Himayat, Cho, Wang, or any combination thereof, and the rejections under 35 U.S.C. §103 should be withdrawn.” on page 8.
In response to applicant’s argument, the examiner respectfully disagrees with the argument above. According to above responses, claims 1, 8, and 14 are not allowable over Vrzic, Lee, and Himayat. Thus, dependent claims 2-10 and 12-20 are also not allowable over the combination of Vrzic, Lee, Ozturk, Himayat, Cho, and Wang.

Double Patenting
Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as patent. 
It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent. 

Claims 1-7 and 14-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of Jang et al. (US Patent No 10,368,383) (referred as Jang’s 383) in view of Vrzic et al. (US 2013/0329583) and further in view of Himayat et al. (US 2015/0351079).
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the instant application are the same scope of the claims of Haggar et al. (US Patent No 9,634,985) by adding the well-known elements and functions as set forth below.

Regarding claim 1, Jang’s 383 discloses a method for operating a base station in a wireless communication system, the method comprising: 
receiving, from a terminal, capability information on an aggregation operation using a first radio access technology (RAT) and a second RAT (see claim 1, lines 3-5); 
transmitting, to the terminal, a first message including a service set identification (SSID) of an access node and information on an authentication for the access node (see claim 1, lines 6-11); and
transmitting, to the terminal, first data by using the first RAT and second data via the access node by using the second RAT, after the terminal performs an association and the authentication with the access node based on the SSID and the information on the authentication (see claim 1, lines 12-14), 
wherein the base station supports the first RAT (see claim 1, lines 2-3), 
wherein the access node supports the second RAT that is different from the first RAT (see claim 1, lines 24-25), 
wherein the capability information includes a media access control (MAC) address of the terminal (see claim 1, lines 26-28), and 
wherein the second data includes a packet data unit (PDU) of the first RAT (see claim 1, lines 29-30).
Jang’s 383 does not explicitly discloses transmitting, to the access node, a second message for requesting to allocate a resource of the second RAT.
However, Vrzic discloses transmitting, to the access node, a second message for requesting to allocate a resource of the second RAT [Fig. 14, ¶ 211; transmitting handover information to the secondary RAT 1414, at arrow 1450; see ¶¶ 111-112, multi -RAT backhaul request for a specified UE from a primary RAT, the secondary RAT may send an acknowledgement message to the primary RAT, wherein the acknowledgement message may include the amount of resources that can be allocated for the specified UE].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “transmitting, to the access node, a second message for requesting to allocate a resource of the second RAT” as taught by Branover in the system of Jang’s 383, so that it would to provide capability of a UE to receive the signal from the neighboring cell with an acceptable quality [See Vrzic, ¶ 3].
The combined system of Jang’s 383 and Vrzic does not explicitly disclose wherein the second data includes a packet data unit (PDU) of the first RAT as a payload and a type information indicating that the second data includes the PDU of the first RAT.
However, Himayat discloses wherein the second data includes a packet data unit (PDU) of the first RAT as a payload and a type information indicating that the second data includes the PDU of the first RAT [Fig. 3-8, ¶¶ 70-78; wherein the modified PDCP packet include field to indicate a packet data unit ("PDU") type of PDCP packet 300 and data (e.g., "Data 1," "Data 2," etc.) relating to the type(s) of information, specified by the WLAN Control Packet Type information].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the second data includes a packet data unit (PDU) of the first RAT as a payload and a type information indicating that the second data includes the PDU of the first RAT” as taught by Himayat in the combined system of Jang’s 383 and Vrzic, so that it would allow for leveraging common infrastructure and site locations, reducing the operational and capital expenditures of network operators [see Himayat; ¶ 3].

Regarding claim 2, the combined system of Jang’s 383, Vrzic, and Himayat discloses the method of claim 1.
Jang’s 383 further discloses further comprising: transmitting, to the terminal, a third message indicating a release of a configuration of the aggregation operation (see claim 1, lines 19-20).

Regarding claim 3, the combined system of Jang’s 383, Vrzic, and Himayat discloses the method of claim 1.
Jang’s 383 further discloses wherein the second message includes the MAC address of the terminal (see claim 7).

Regarding claim 4, the combined system of Jang’s 383, Vrzic, and Himayat discloses the method of claim 1. 
Jang’s 383 further discloses wherein the PDU is a packet data convergence protocol (PDCP) PDU (see claim 8).

Regarding claim 5, the combined system of Jang’s 383, Vrzic, and Himayat discloses the method of claim 1.
Jang’s 383 further discloses wherein the first message includes at least one of identification information on a connection with the access node, information indicating a bearer to be serviced based on the second RAT, and information used to access the access node (see claim 2).

Regarding claim 6, the combined system of Jang’s 383, Vrzic, and Himayat discloses the method of claim 1.
Vrzic further discloses receiving,  from the terminal, a measurement report on the access node [¶ 102; wherein the message include information to the UE to allow transmission to be enabled on the NodeB (e.g. downlink synchronization with HSPA NodeB 214)].

Regarding claim 7, the combined system of Jang’s 383 and Vrzic discloses the method of claim 1.
Jang’s 383 further discloses wherein the first RAT comprises a Long Term Evolution (LTE), and wherein the second RAT comprises a wireless local area network (WLAN) (see claim 6)
Regarding claim 14, Jang’s 383 discloses a base station in a wireless communication system, the base station comprising:
 at least one transceiver; and 
at least one processor coupled to the at least one transceiver and configured to: 
receive, from a terminal, capability information on an aggregation operation using a first radio access technology (RAT) and a second RAT (see claim 1, lines 3-5); 
transmit, to the terminal, a first message including a service set identification (SSID) of an access node and information on an authentication for the access node (see claim 1, lines 6-11); 
transmit, to the terminal, first data by using the first RAT and transmit, to the terminal, second data via the access node by using the second RAT, after the terminal performs an association and the authentication with the access node based on the SSID and the information on the authentication (see claim 1, lines 12-14), 
wherein the base station supports the first RAT (see claim 1, lines 2-3), 
wherein the access node supports the second RAT that is different from the first RAT (see claim 1, lines 24-25), 
wherein the capability information includes a media access control (MAC) address of the terminal (see claim 1, lines 26-28), and 
wherein the second data includes a packet data unit (PDU) of the first RAT (see claim 1, lines 29-30).
Jang’s 383 does not explicitly discloses transmitting, to the access node, a second message for requesting to allocate a resource of the second RAT.
However, Vrzic discloses transmitting, to the access node, a second message for requesting to allocate a resource of the second RAT [Fig. 14, ¶ 211; transmitting handover information to the secondary RAT 1414, at arrow 1450; see ¶¶ 111-112, multi -RAT backhaul request for a specified UE from a primary RAT, the secondary RAT may send an acknowledgement message to the primary RAT, wherein the acknowledgement message may include the amount of resources that can be allocated for the specified UE].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “transmitting, to the access node, a second message for requesting to allocate a resource of the second RAT” as taught by Branover in the system of Jang’s 383, so that it would to provide capability of a UE to receive the signal from the neighboring cell with an acceptable quality [See Vrzic, ¶ 3].
The combined system of Jang’s 383 and Vrzic does not explicitly disclose wherein the second data includes a packet data unit (PDU) of the first RAT as a payload and a type information indicating that the second data includes the PDU of the first RAT.
However, Himayat discloses wherein the second data includes a packet data unit (PDU) of the first RAT as a payload and a type information indicating that the second data includes the PDU of the first RAT [Fig. 3-8, ¶¶ 70-78; wherein the modified PDCP packet include field to indicate a packet data unit ("PDU") type of PDCP packet 300 and data (e.g., "Data 1," "Data 2," etc.) relating to the type(s) of information, specified by the WLAN Control Packet Type information].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the second data includes a packet data unit (PDU) of the first RAT as a payload and a type information indicating that the second data includes the PDU of the first RAT” as taught by Himayat in the combined system of Jang’s 383 and Vrzic, so that it would allow for leveraging common infrastructure and site locations, reducing the operational and capital expenditures of network operators [see Himayat; ¶ 3].

Regarding claim 15, the combined system of Jang’s 383, Vrzic, and Himayat discloses the base station of claim 14.
Jang’s 383 further discloses wherein the at least one processor is further configured to transmit, to the terminal, a third message indicating a release of a configuration of the aggregation operation (see claim 1, lines 19-20).

Regarding claim 16, the combined system of Jang’s 383, Vrzic, and Himayat discloses the base station of claim 14.
Jang’s 383 further discloses wherein the second message includes the MAC address of the terminal (see claim 7).

Regarding claim 17, the combined system of Jang’s 383, Vrzic, and Himayat discloses the base station of claim 14.
Jang’s 383 further discloses wherein the PDU is a packet data convergence protocol (PDCP) PDU (see claim 8).

Regarding claim 18, the combined system of Jang’s 383, Vrzic, and Himayat discloses the base station of claim 14.
Jang’s 383 further discloses wherein the first message includes at least one of identification information on a connection with the access node, information indicating a bearer to be serviced based on the second RAT, and information used to access the access node (see claim 2).

Regarding claim 19, the combined system of Jang’s 383, Vrzic, and Himayat discloses the base station of claim 14.
Jang’s 383 further discloses the base station of claim 14, wherein the at least one processor is further configured to receive, from the terminal, a measurement report on the access node (see claim 6).

Regarding claim 20, the combined system of Jang’s 383, Vrzic, and Himayat discloses the base station of claim 14.
Jang’s 383 further discloses the base station of claim 14, wherein the first RAT comprises a Long Term Evolution (LTE), and wherein the second RAT comprises a wireless local area network (WLAN) (see claim 6).

Claims 8-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of Jang et al. (US Patent No 10,368,383) (referred as Jang’s 383) in view of OZTURK et al. (US 2017/0134123) and further in view of Himayat et al. (US 2015/0351079).

Regarding claim 8, Jang’s 383 discloses a method for operating an access node in a wireless communication system, the method comprising: 
performing an association and an authentication with the terminal (see claim 1, lines 12-14); 
receiving, from the base station, a packet data unit (PDU) of the first RAT (see claim 1, lines 12-14); and 
wherein the base station supports the first RAT (see claim 1, lines 2-3), 
wherein the access node supports the second RAT that is different from the first RAT (see claim 1, lines 24-25), and 
wherein the first RAT and the second RAT are used for an aggregation operation for the terminal (see claim 1, lines 29-30).
Jang’s 383 does not explicitly discloses
receiving, from a base station supporting a first radio access technology (RAT), a first message for requesting to allocate a resource of a second RAT to a terminal; and 
transmitting, to the terminal, data including the PDU and information indicating that the data includes the PDU of the first RAT.
However, OZTURK discloses receiving, from the base station, “a packet data unit (PDU) of the first RAT” [Fig. 4C, ¶ 65; receiving, from eNodeB 405-a, data packets having sequence number values over both data paths 445 and 450 (e.g., LTE link and Wi-Fi link), and the data packets may be aggregated by the UE 415 using a packet convergence entity (e.g., PDCP layer or RLC layer); wherein the aggregated data packets are PDUs];
 transmitting, to the terminal, data including the PDU and information indicating that the data includes the PDU of the first RAT [Fig. 14, ¶¶ 157-158; a packet convergence entity (e.g., PDPC entity) communicates data packets (e.g., PDUs) with a first RAT link (e.g., WWAN link) and a second RAT link (e.g., WLAN or Wi-Fi link), and determines whether each data packet is received from the first RAT link and the second RAT link].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “receiving, from the base station, “a packet data unit (PDU) of the first RAT”; transmitting, to the terminal, “data including the PDU” and information indicating that the data includes the PDU of the first RAT” as taught by OZTURK in the system of Jang’s 383, so that it would improving data packet handling at a packet convergence entity in a receiving device may reduce the impact on performance when data packets to be aggregated are received out of order [see OZTURK; ¶ 5].
The combined system of Jang’s 383 and OZTURK does not explicitly disclose wherein the data includes a packet data unit (PDU) of the first RAT as a payload and a type information indicating that the data includes the PDU of the first RAT.
However, Himayat discloses wherein the data includes a packet data unit (PDU) of the first RAT as a payload and a type information indicating that the data includes the PDU of the first RAT [Fig. 3-8, ¶¶ 70-78; wherein the modified PDCP packet include field to indicate a packet data unit ("PDU") type of PDCP packet 300 and data (e.g., "Data 1," "Data 2," etc.) relating to the type(s) of information, specified by the WLAN Control Packet Type information].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the data includes a packet data unit (PDU) of the first RAT as a payload and a type information indicating that the data includes the PDU of the first RAT” as taught by Himayat in the combined system of Jang’s 383 and OZTURK, so that it would allow for leveraging common infrastructure and site locations, reducing the operational and capital expenditures of network operators [see Himayat; ¶ 3].

Regarding claim 9, the combined system of Jang’s 383, OZTURK, and Himayat discloses the method of claim 8.
Jang’s 383 further discloses wherein the first message includes a media access control (MAC) address of the terminal (see claim 7).

Regarding claim 10, the combined system of Jang’s 383, OZTURK, and Himayat discloses the method of claim 8.
Jang’s 383 further discloses wherein the PDU is a packet data convergence protocol (PDCP) PDU (see claim 8).

Regarding claim 11, the combined system of Jang’s 383, OZTURK, and Himayat discloses the method of claim 8.
Jang’s 383 further discloses wherein performing the association comprises: receiving, from the terminal, a signal for establishing a connection, wherein the signal includes identification information of a second access node (see claim 2).

Regarding claim 12, the combined system of Jang’s 383, OZTURK, and Himayat discloses the method of claim 8.
Jang’s 383 further discloses wherein the first RAT comprises a Long Term Evolution (LTE), and wherein the second RAT comprises a wireless local area network (WLAN) (see claim 6).

Regarding claim 13, the combined system of Jang’s 383, OZTURK, and Himayat discloses the method of claim 8.
Jang’s 383 further discloses method of claim 9, wherein the MAC address is obtained, by the base station, from capability information of the terminal (see claim 1, lines 3-4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4-7, 14, and 17-20 are rejected under 35 U.S.C. 103 unpatentable over Vrzic et al. (US 2013/0329583) in view of LEE et al. (US 2014/0043966), and further in view of Himayat et al. (US 2015/0351079).

Regarding claim 1, Vrzic discloses a method for operating a base station in a wireless communication system [Fig. 14, ¶¶ 205-220; a method of primary RAT 1412], the method comprising:
 receiving, from a terminal, capability information on an aggregation operation using a first radio access technology (RAT) and a second RAT [Fig. 14, ¶ 206; receiving a data connection 1420 with primary RAT 1412 and secondary RAT 1414; see ¶ 30, receiving capability information from a measurement report from the user equipment of whether the target second radio access technology node supports multi -radio access technology carrier aggregation]; 
transmitting, to the terminal, a first message [Fig. 14, ¶ 209; transmitting handover command 1440 to UE 1410];
transmitting, to the access node, a second message for requesting to allocate a resource of the second RAT [Fig. 14, ¶ 211; transmitting handover information to the secondary RAT 1414, at arrow 1450; see ¶¶ 111-112, multi -RAT backhaul request for a specified UE from a primary RAT, the secondary RAT may send an acknowledgement message to the primary RAT, wherein the acknowledgement message may include the amount of resources that can be allocated for the specified UE];
transmitting, to the terminal, first data by using the first RAT and second data via the access node by using the second RAT [Fig. 14, ¶ 215; transmitting, to the UE 1410, data can then be passed from target primary RAT 1416/first RAT to the secondary RAT 1414/second RAT, as shown by arrow 1472 and this data can then be transmitted to the UE 1410 from one or both of the RATs at 1480], after the terminal performs an association and the authentication with the access node [Fig. 14, ¶ 215; after UE 1410 performs a connection establishment with the target primary RAT 1416, as shown by arrow 1470],
wherein the base station supports the first RAT [Fig. 2, ¶ 95; wherein the LTE eNB 212 is the primary/first RAT], 
wherein the access node supports the second RAT that is different from the first RAT [Fig. 2, ¶ 95; wherein the HSPA eNB 214 is the secondary RAT that is different from the primary/first RAT (¶ 74, different RATs at different access points or base stations (BS))], 
wherein the second data includes a packet data unit (PDU) of the first RAT [Fig. 10, ¶¶ 178; wherein the received packets received, by receiving side, can select or combine the identical LTE PDCP PDUs if the PDCP PDUs are received from both the HSPA and LTE networks].
but does not explicitly disclose transmitting, to the terminal, a first message “including a service set identification (SSID) of an access node and information on an authentication for the access node”; 
transmitting, to the terminal, first data by using the first RAT and second data via the access node by using the second RAT, after the terminal performs an association and the authentication with the access node “based on the SSID and the information on the authentication”;
wherein the capability information includes a media access control (MAC) address of the terminal.
However, Lee discloses transmitting, to the terminal, a first message “including a service set identification (SSID) of an access node and information on an authentication for the access node” [Fig. 2, ¶¶ 64-65; at (S251), transmitting AAI_SS-CMD including the selected AP, flow information to be transmitted to the secondary system, an authentication scheme, etc; (for example, message for requesting the ABS to associate with the AP, and the ABS transmits a confirmation message for the request message that include a preferred AP's SSID, flow information to be transmitted to the secondary system, a preferred authentication scheme, etc.]; 
transmitting, to the terminal, first data by using the first RAT and second data via the access node by using the second RAT [Fig. 2, ¶ 71; at (s260), data for specific flow is transmitted and received via the secondary system (S260)], after the terminal performs an association and the authentication with the access node “based on the SSID and the information on the authentication” [Fig. 2, ¶¶ 67-72; the AMS performs the association with a specific AP (S252) by using the performed by using the AAI_SS-REQ/CMD/IND that include a preferred AP's SSID, flow information to be transmitted to the secondary system, a preferred authentication scheme];
wherein the capability information includes a media access control (MAC) address of the terminal [Fig. 2, ¶¶ 46, 70; wherein the multi-system capability request message includes AMS's 802.11 media access control (MAC) address]. 
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “transmitting, to the terminal, a first message “including a service set identification (SSID) of an access node and information on an authentication for the access node”; transmitting, to the terminal, first data by using the first RAT and second data via the access node by using the second RAT, after the terminal performs an association and the authentication with the access node “based on the SSID and the information on the authentication”; wherein the capability information includes a media access control (MAC) address of the terminal” as taught by Lee in the system of Vrzic, so that it would capable of performing communication with the two or more heterogeneous networks is called a multi-RAT advanced mobile station (AMS) or a multi-system AMS [see Lee; ¶ 4].
The combined system of Vrzic and Lee does not explicitly disclose wherein the second data includes a packet data unit (PDU) of the first RAT as a payload and a type information indicating that the second data includes the PDU of the first RAT.
However, Himayat discloses wherein the second data includes a packet data unit (PDU) of the first RAT as a payload and a type information indicating that the second data includes the PDU of the first RAT [Fig. 3-8, ¶¶ 70-78; wherein the modified PDCP packet include field to indicate a packet data unit ("PDU") type of PDCP packet 300 and data (e.g., "Data 1," "Data 2," etc.) relating to the type(s) of information, specified by the WLAN Control Packet Type information; also Fig. 9, ¶ 90, the established WWAN bearer and WLAN bearer at Step 830, both of data structure illustrates an example of data Packet 900 as shown in Fig. 9. As of WLAN bearer of data packet 900, which includes a WLAN/WWAN headers 905, WLTP header 910 and WLTP payload 915, and may be corresponding to PDCP header information (for WWAN)].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the second data includes a packet data unit (PDU) of the first RAT as a payload and a type information indicating that the second data includes the PDU of the first RAT” as taught by Himayat in the combined system of Vrzic and Lee, so that it would allow for leveraging common infrastructure and site locations, reducing the operational and capital expenditures of network operators [see Himayat; ¶ 3].

Regarding claim 4, the combined system of Vrzic, Lee, and Himayat discloses the method of claim 1.
Vrzic further discloses wherein the PDU is a packet data convergence protocol (PDCP) PDU [Fig. 10, ¶¶ 178; wherein the received packets received, by receiving side, can select or combine the identical LTE PDCP PDUs if the PDCP PDUs are received from both the HSPA and LTE networks].

Regarding claim 5, the combined system of Vrzic, Lee, and Himayat discloses the method of claim 1.
Vrzic further discloses wherein the first message includes at least one of identification information on a connection with the access node, information indicating a bearer to be serviced based on the second RAT, and information used to access the access node [¶ 102; wherein the message include information to the UE to allow transmission to be enabled on the NodeB (e.g. downlink synchronization with HSPA NodeB 214)].

Regarding claim 6, the combined system of Vrzic, Lee, and Himayat discloses the method of claim 1.
Vrzic further discloses further comprising: 
receiving, from the terminal, a measurement report on the access node [Fig. 2, ¶¶ 49, 99; UE 210 sends a measurement report, as shown by arrow 234, back to LTE eNB 212].

Regarding claim 7, the combined system of Vrzic, Lee, and Himayat discloses the method of claim 1.
Vrzic further discloses wherein the first RAT comprises a Long Term Evolution (LTE) [¶ 199 ; wherein the LTE RAT is the primary RAT 1412], and wherein the second RAT comprises a wireless local area network (WLAN) [¶ 199; wherein the S-RAT 1414 is a WIFI/wireless local area network (WLAN)].
Lee also discloses wherein the first RAT comprises a Long Term Evolution (LTE) and wherein the second RAT comprises a wireless local area network (WLAN)  [¶¶ 17, 71, 97; primary communication system may be based on IEEE 802.16 or LTE, and the secondary communication system may be an IEEE 802.11-based WLAN].

Regarding claims 14, 17, 18, 19, and 20, the claims recite a base station in a wireless communication system comprising at least one transceiver; and at least one processor [See Vrzic, Fig. 18], for performing the method steps of claims 1, 4, 5, 6, and 7, respectively; therefore, 

Claims 2 and 15 are rejected under 35 U.S.C. 103 unpatentable over Vrzic et al. (US 2013/0329583) in view of LEE et al. (US 2014/0043966), Himayat et al. (US 2015/0351079), and further in view of CHO et al. (US 2016/0014686).

Regarding claim 2, the combined system of Vrzic, Lee, and Himayat discloses the method of claim 1, but does not explicitly disclose  
transmitting, to the terminal, a third message indicating a release of a configuration of the aggregation operation.
However, CHO discloses transmitting, to the terminal, a third message indicating a release of a configuration of the aggregation operation [Fig. 16, ¶ 189; in step S1120, the eNB transmits the RRC connection release message to the corresponding multi-RAT device].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “transmitting, to the terminal, a third message indicating a release of a configuration of the aggregation operation” as taught by CHO in the combined system of Vrzic, Lee, and Himayat, so that it would provide establishing a session of a cellular system for U-plane switch in a converged communication system of a cellular system and a Wi-Fi system [see CHO; ¶ 5].

Regarding claim 15, the claim recites the base station of claim 14, for performing the method steps of claim 2; therefore, claim 15 is rejected along the same rationale that rejected claims 2.

Claims 3 and 16 are rejected under 35 U.S.C. 103 unpatentable over Vrzic et al. (US 2013/0329583) in view of LEE et al. (US 2014/0043966), Himayat et al. (US 2015/0351079), and further in view of Wang et al. (US 2013/0176897).

Regarding claim 3, the combined system of Vrzic, Lee, and Himayat discloses the method of claim 1, but does not explicitly disclose wherein the second message includes the MAC address of the terminal. 
However, Wang discloses wherein the second message includes the MAC address of the terminal [Fig. 3, 7, ¶ 92, 119; candidate STA information 312a, 312b may include, for example, the medium access control (MAC) address of the candidate STA].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the second message includes the MAC address of the terminal” as taught by Wang in the combined system of Vrzic and Lee, so that it would capable of increases WiFi capacity and coverage by offloading uplink transmissions to cellular links and/or downlink transmissions to WiFi links [see Wang; ¶ 2].

Regarding claim 16, the claim recites the base station of claim 14, for performing the method steps of claim 3; therefore, claim 16 is rejected along the same rationale that rejected claims 3.

Claims 8, 10, and 12 are rejected under 35 U.S.C. 103 unpatentable over Vrzic et al. (US 2013/0329583) in view of OZTURK et al. (US 2017/0134123), and further in view of Himayat et al. (US 2015/0351079).

Regarding claim 8, Vrzic discloses a method for operating an access node in a wireless communication system [Fig. 2, ¶¶ 95-121; a multi -RAT procedure in which an LTE is the primary RAT and HSPA is the secondary RAT], the method comprising: 
receiving, from a base station supporting a first radio access technology (RAT), a first message for requesting to allocate a resource of a second RAT to a terminal [Fig. 2, ¶¶ 111-112; receiving a multi -RAT backhaul request (e.g. multi –RAT X2 240) for a specified UE from a primary RAT, the secondary RAT may send an acknowledgement message (that include the amount of resources that can be allocated for the specified UE) to the primary RAT, wherein the Multi -RAT backhaul requests may include the amount of resources needed for assisting transmission to the UE]; and 
performing an association and an authentication with the terminal [Fig. 2, ¶ 111; secondary RAT may authenticate the UE when it initiates the connection establishment procedure with the secondary RAT]; 
receiving, from the base station, a packet data unit (PDU) of the first RAT [Fig. 2, ¶ 103; receiving, by LTE eNB 212 forwarding data related to UE 210 to HSPA NodeB 214, as shown by arrow 252]; and 
transmitting, to the terminal, data including the PDU and information indicating that the data includes the PDU of the first RAT [Fig. 14, ¶ 105; downlink data is received at UE 210 from one or both of eNB 212 or NodeB 214, wherein an indication within UE configuration information whether the uplink transmissions are sent on the primary or the secondary RAT; ¶ 117], 
wherein the base station supports the first RAT [Fig. 2, ¶ 95; wherein the LTE eNB 212 is the primary/first RAT], 
wherein the access node supports the second RAT that is different from the first RAT [Fig. 2, ¶ 95; wherein the HSPA eNB 214 is the secondary RAT that is different from the primary/first RAT (¶ 74, different RATs at different access points or base stations (BS))], and 
wherein the first RAT and the second RAT are used for an aggregation operation for the terminal [Fig. 10, ¶¶ 39, 43, 199; wherein establishing carrier aggregation between a first node having a first radio access technology and a second node having a second radio access technology].
Vrzic disclose all aspects of claim invention set forth above including receiving, from the base station, data, but does not explicitly disclose receiving, from the base station, “a packet data unit (PDU) of the first RAT”; transmitting, to the terminal, data including the PDU and information indicating that the data includes the PDU of the first RAT.
However, OZTURK discloses receiving, from the base station, “a packet data unit (PDU) of the first RAT” [Fig. 4C, ¶ 65; receiving, from eNodeB 405-a, data packets having sequence number values over both data paths 445 and 450 (e.g., LTE link and Wi-Fi link), and the data packets may be aggregated by the UE 415 using a packet convergence entity (e.g., PDCP layer or RLC layer); wherein the aggregated data packets are PDUs];
 transmitting, to the terminal, data including the PDU and information indicating that the data includes the PDU of the first RAT [Fig. 14, ¶¶ 157-158; a packet convergence entity (e.g., PDPC entity) communicates data packets (e.g., PDUs) with a first RAT link (e.g., WWAN link) and a second RAT link (e.g., WLAN or Wi-Fi link), and determines whether each data packet is received from the first RAT link and the second RAT link].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “receiving, from the base station, “a packet data unit (PDU) of the first RAT”; transmitting, to the terminal, “data including the PDU” and information indicating that the data includes the PDU of the first RAT” as taught by OZTURK in the system of Vrzic, so that it would improving data packet handling at a packet convergence entity in a receiving device may reduce the impact on performance when data packets to be aggregated are received out of order [see OZTURK; ¶ 5].
The combined system of Vrzic and OZTURK does not explicitly disclose wherein the data includes a packet data unit (PDU) of the first RAT as a payload and a type information indicating that the data includes the PDU of the first RAT.
However, Himayat discloses wherein the data includes a packet data unit (PDU) of the first RAT as a payload and a type information indicating that the data includes the PDU of the first RAT [Fig. 3-8, ¶¶ 70-78; wherein the modified PDCP packet include field to indicate a packet data unit ("PDU") type of PDCP packet 300 and data (e.g., "Data 1," "Data 2," etc.) relating to the type(s) of information, specified by the WLAN Control Packet Type information; also Fig. 9 and ¶ 90, the established WWAN bearer and WLAN bearer at Step 830, both of data structure illustrates an example of data Packet 900 as shown in Fig. 9. As of WLAN bearer of data packet 900, which includes a WLAN/WWAN headers 905, WLTP header 910 and WLTP payload 915, and may be corresponding to PDCP header information (for WWAN)].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the data includes a packet data unit (PDU) of the first RAT as a payload and a type information indicating that the data includes the PDU of the first RAT” as taught by Himayat in the combined system of Vrzic and OZTURK, so that it would allow for leveraging common infrastructure and site locations, reducing the operational and capital expenditures of network operators [see Himayat; ¶ 3].

Regarding claim 10, the combined system of Vrzic, OZTURK, and Himayat discloses the method of claim 8.
Vrzic further discloses wherein the PDU is a packet data convergence protocol (PDCP) PDU [Fig. 10, ¶¶ 178; wherein the received packets received, by receiving side, can select or combine the identical LTE PDCP PDUs if the PDCP PDUs are received from both the HSPA and LTE networks].

Regarding claim 12, the combined system of Vrzic, OZTURK, and Himayat discloses the method of claim 8.
Vrzic further discloses wherein the first RAT comprises a Long Term Evolution (LTE) [¶ 95; wherein LTE is the primary RAT], and wherein the second RAT comprises a wireless local area network (WLAN) [¶ 95; wherein HSPA is the secondary RAT which using multi -RAT X2 interface between LTE and WiFi ].
OZTURK also discloses wherein the first RAT comprises a Long Term Evolution (LTE) and wherein the second RAT comprises a wireless local area network (WLAN) [¶¶ 42, 65; a first RAT link (e.g., LTE or UMTS link) and a second RAT link (e.g., Wi-Fi link)].

Claims 9 and 13 are rejected under 35 U.S.C. 103 unpatentable over Vrzic et al. (US 2013/0329583) in view of OZTURK et al. (US 2017/0134123), Himayat et al. (US 2015/0351079), and further in view of Wang et al. (US 2013/0176897).

Regarding claim 9, the combined system of Vrzic, OZTURK, and Himayat discloses the method of claim 8, but does not explicitly disclose wherein the first message includes a media access control (MAC) address of the terminal.
However, Wang discloses wherein the first message includes a media access control (MAC) address of the terminal [Fig. 3, 7, ¶ 92, 119; candidate STA information 312a, 312b may include, for example, the medium access control (MAC) address of the candidate STA].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the first message includes a media access control (MAC) address of the terminal.” as taught by Wang in the combined system of Vrzic, OZTURK, and Himayat, so that it would capable of increases WiFi capacity and coverage by offloading uplink transmissions to cellular links and/or downlink transmissions to WiFi links [see Wang ; ¶ 2].

Regarding claim 13, the combined system of Vrzic, OZTURK, Himayat, and Wang discloses the method of claim 9.
Wang further discloses wherein the MAC address is obtained, by the base station, from capability information of the terminal [Fig. 3, 9, ¶¶ 92, 119; wherein the candidate STA information 312a, 312b may include, for example, the medium access control (MAC) address of the candidate STA, a capability of the candidate STA].

Claim 11 is rejected under 35 U.S.C. 103 unpatentable over Vrzic et al. (US 2013/0329583) in view of OZTURK et al. (US 2017/0134123), Himayat et al. (US 2015/0351079), and further in view of LEE et al. (US 2014/0043966).

Regarding claim 11, the combined system of Vrzic, OZTURK, and Himayat discloses the method of claim 8. 
Vrzic further discloses wherein performing the association comprises: 
receiving, from the terminal, a signal for establishing a connection, wherein the signal includes identification information of a second access node [Fig. 2, ¶ 25; uplink acknowledgements or negative acknowledgements may be provided, as shown by arrows 280 and 282, on uplink feedback channels for a channel quality indicator (CQI) and acknowledgement or negative acknowledgement (ACK/NACK) feedback is configured on the secondary RAT, ¶ 115].
The combined system of Vrzic, OZTURK, and Himayat does not explicitly disclose wherein the signal includes identification information of a second access node.
However, Lee discloses wherein the signal includes identification information of a second access node [Fig. 2, ¶ 70; AMS successfully connects to the AP and reports the result to the ABS (S253) including MAC/IP address of the AP].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the signal includes identification information of a second access node” as taught by Lee in the combined system of Vrzic, OZTURK, and Himayat, so that it would capable of performing communication with the two or more heterogeneous networks is called a multi-RAT advanced mobile station (AMS) or a multi-system AMS [see Lee; ¶ 4].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from87:00 A.M. to 5:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/            Primary Examiner, Art Unit 2469